UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) RQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012. £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission file number 0-51420 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida 20-3061892 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 50 East River Center Blvd., Suite 820, Covington, KY (Address of principal executive offices) (Zip Code) Issuer's telephone number: (859) 581-5111 Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: Common Stock, Par Value $.001 Per Share (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£NoR Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyR Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act Yes£NoR The number of shares outstanding of the issuer’s common stock as of May 15, 2012 was 62,416,048 shares. 1 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2012 INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 2 PART I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations (Unaudited) for the three months ended March 31, 2012 and 2011 4 Condensed Consolidated Statements of Cash Flows (Unaudited) for thethree months ended March 31, 2012 and 2011 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Qualitative and Quantitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION 28 Item 1. Legal Proceedings 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 32 Item 4. Mine Safety Disclosures (Not Applicable) 32 Item 5. Other information 32 Item 6. Exhibits 33 SIGNATURES 34 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Valley Forge Composite Technologies, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. In this report references to “Valley Forge,” “the Company,” “we,” “us,” and “our” refer to Valley Forge Composite Technologies, Inc. and its subsidiaries. 2 PART I FINANCIAL INFORMATION Item 1. Financial Statements VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. CONDENSED CONSOLIDATEDBALANCE SHEETS Mar 31, 2012 Dec 31, 2011 (unaudited) ASSETS Current assets: Cash $ $ Marketable securities Accounts receivable Inventories Prepaid expenses and other Total current assets Property and equipment, net Non-current assets: Patent license, net Deferred equity offering costs, net Security deposits Total non-current assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other Deferred revenue Total current liabilities Shareholders' Equity: Common stock, $.001 par value, 100,000,000 shares authorized; 62,416,048and 62,066,928 shares issued and outstanding at March 31, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders' equity Total Liabilities and Shareholders' Equity $ $ See the accompanying notes to the condensed consolidated financial statements. 3 VALLEY FORGE COMPOSITE TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended March 31, Sales $ $ Cost of sales Gross Profit Costs and expenses Selling and administrative expenses Share-based payments Total expenses Income (loss) from operations ) Other non-operating income (expense) Interest expense - ) Investment income Net income (loss) before taxes ) Income Taxes - - Net income (loss) ) Other comprehensive income (loss) Unrealized gain (loss) on marketable securities (8
